


Exhibit 10.36

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

 

Special Restricted Stock Award Agreement

2015 Grant

 

You have been granted restricted stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Cobalt International
Energy, Inc. Long Term Incentive Plan (the “Plan”).  Unless defined in this
Award Agreement (including Attachment A, this “Agreement”), capitalized terms
will have the meanings assigned to them in the Plan.  In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Full Name]

 

 

 

Number of Shares Underlying Award

 

126,582 (to the extent not vested as of any applicable date, the “Restricted
Shares”)

 

 

 

Grant Date

 

January 15, 2015

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, the Award shall fully vest on [Date] (the
“Service Vesting Date”) or such later date on or before [Date] when and only if
each of the following conditions is satisfied:

 

·             the Participant does not experience a Termination of Service at
any time prior to the Service Vesting Date (the “Service Condition”); and

 

·             at any time during the period that begins on the Grant Date and
ends on [Date] (inclusive), the closing price of a Share on the principal stock
market or exchange on which the Shares are quoted or traded equals or exceeds
$23.06 for a period of at least 20 out of 30 continuous days on which Shares are
quoted or traded (the “Value Condition”).

 

--------------------------------------------------------------------------------


 

Attachment A

 

Restricted Stock Award Agreement

Terms and Conditions

 

Grant to: [Full Name]

 

COBALT INTERNATIONAL ENERGY (the “Company”) hereby grants [Full Name]
(“Employee”) certain shares, as set forth below, of the Company’s stock, which
shall be effective in accordance with the terms herein.

 

RECITALS

 

WHEREAS, during the course of Employee’s employment, Company has provided and
will continue to provide Employee with non-public, confidential, and proprietary
information developed by the Company and relating to the Company’s business,
interests, confidential and proprietary information, methods, products, business
plans and strategy, finances, and operations.

 

WHEREAS, Company invests considerable resources in building partner, vendor,
supplier, banking, financier, and investor relationships, and developing
strategic plans and goodwill in the energy industry, not only by paying for
Employee’s services and investing in the development of Employee, but also by
investing in research and development, and exploration techniques and
technologies which are non-public, confidential, and proprietary;

 

WHEREAS, Company and Employee acknowledge that the breadth and scope of the
Company’s operations covers a global territory due to the nature of the oil and
natural gas exploration business, the Company’s operations and Business (as
defined in the Employment Agreement), and the Company’s exploration goals and
strategy, which Employee has had access to and will continue to have access to
in order to perform Employee’s duties;

 

WHEREAS, the Company and Employee agree and understand that this Agreement and
the mutual promises and covenants herein are intended to, and do, advance the
interests of the Company, including but not limited to the Company’s protection
of its Confidential Information, goodwill, growth, strategy, and development,
and also the interests of Employee, and are also reasonable and necessary to
protect Company’s Business, confidential and proprietary information, and
goodwill;

 

WHEREAS, the Board of Directors of the Company intends to encourage Employee’s
continued service to the Company and the development of the Company’s short and
long-term Business, interests, goals, and goodwill;

 

WHEREAS, Employee acknowledges and agrees that Employee is not otherwise
entitled to the shares granted herein, and that these shares provide Employee an
interest in the Company that Employee is not otherwise entitled to;

 

WHEREAS, Company and Employee agree and acknowledge that the grant of the shares
herein are an adequate means to incentivize Employee to contribute to and
benefit from the short

 

2

--------------------------------------------------------------------------------


 

and long-term growth and profitability of the Company, and Employee’s own growth
and development; and

 

WHEREAS, Employee also acknowledges that the shares granted herein are good and
valuable consideration which are intended to, and do, protect the Company’s
interests, including, but not limited to, the Company’s non-public,
confidential, and proprietary information, trade secrets, business, and
goodwill, and that such consideration is reasonably related to the same, and
that such interests are worthy of protection.

 

GRANT

 

NOW, THEREFORE, in consideration of the foregoing and in exchange for the
promises and covenants herein, the Company grants Employee certain shares of its
stock, as follows:

 

Section 1.  Grant of Restricted Stock Award.

 

(a)         Subject to the terms and conditions of the Plan and this Agreement
and the Employment Agreement, the Company hereby grants Restricted Stock to the
Participant on the Grant Date on the terms set forth on the cover page of this
Agreement, as more fully described in this Attachment A.  This Award is granted
under the Plan, which is incorporated herein by this reference and made a part
of this Agreement, and your Employment Agreement.

 

Section 2.  Issuance of Shares.

 

(a)         The Restricted Shares shall be evidenced by book-entry registration;
provided, however, that the Company’s Compensation Committee of the Board of
Directors (hereinafter “Committee”) may determine that the Restricted Shares
shall be evidenced in such other manner as it deems appropriate, including the
issuance of a stock certificate or certificates.  In the event that any stock
certificate is issued in respect of the Restricted Shares, such certificate
shall (i) be registered in the name of the Participant, (ii) bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
Restricted Shares and (iii) be held in custody by the Company.

 

(b)         Voting Rights.  The Participant shall have voting rights with
respect to the Restricted Shares.

 

(c)          Dividends.  All cash and other dividends and distributions, if any,
that are paid with respect to any Restricted Shares shall be withheld by the
Company and paid to the Participant, without interest, only when, and if, the
Restricted Shares become vested in accordance with this Agreement.

 

(d)         Transferability.  Unless and until the Restricted Shares become
vested in accordance with this Agreement, the Restricted Shares shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.

 

3

--------------------------------------------------------------------------------


 

(e)          Section 83(b) Election.  If the Participant chooses, the
Participant may make an election under Section 83(b) of the Code with respect to
the Restricted Shares, which would cause the Participant currently to recognize
income for U.S. federal income tax purposes in an amount equal to the excess (if
any) of the fair market value of the Restricted Shares (determined as of the
Grant Date) over the amount, if any, that the Participant paid for the
Restricted Shares, which excess will be subject to U.S. federal income tax.  The
form for making a Section 83(b) election is attached as Attachment B.  The
Participant acknowledges that (i) the Participant is solely responsible for the
decision whether or not to make a Section 83(b) election, and the Company is not
making any recommendation with respect thereto, (ii) it is his or her sole
responsibility to timely file the Section 83(b) election within 30 days after
the Grant Date, if the Participant decides to make such election, and (iii) if
the Participant does not make a valid and timely Section 83(b) election, the
Participant will be required to recognize ordinary income at the time of vesting
on any future appreciation on the Restricted Shares.

 

(f)           Withholding Requirements.  The Company may withhold any tax (or
other governmental obligation) that becomes due with respect to the Restricted
Shares (or any dividend or distribution thereon), and the Participant shall make
arrangements satisfactory to the Company to enable the Company to satisfy all
such withholding requirements.  Notwithstanding the foregoing, the Committee may
require, in its sole discretion, the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which a withholding
obligation arises, a number of vested Shares owned and designated by the
Participant having an aggregate fair market value as of such date that is equal
to the minimum amount required to be withheld.  If the Committee permits the
Participant to satisfy any such withholding requirement pursuant to the
preceding sentence, the Company shall remit to the Internal Revenue Service and
appropriate state and local revenue agencies, for the credit of the Participant,
an amount of cash withholding equal to the fair market value of the Shares
transferred to the Company as provided above. Unless the Participant satisfies
his or her obligations to the Company as set forth above in an amount that is
sufficient for the Company to satisfy any tax (or other governmental obligation)
that becomes due with respect to the Restricted Shares (or any dividend or
distribution thereon), the Restricted Shares shall be automatically sold through
the Company’s stock plan administrator in an amount sufficient to satisfy the
Company’s withholding obligations; provided, however, that such Restricted
Shares shall not be automatically sold if (i) the Participant engaged in a
non-exempt opposite-way transaction in the prior six months that could result in
profit disgorgement by the Participant to the Company under Section 16(b) of the
Exchange Act or (ii) the sale would cause the Participant to violate the
Company’s insider trading policy.

 

4

--------------------------------------------------------------------------------


 

Section 3.  Vesting of Restricted Shares.

 

(a)         Termination of Service.

 

(i)                                     Death or Disability or Termination of
Employment by the Company without Cause or by the Participant for Good Reason. 
In the event of the Participant’s Termination of Service at any time due to the
Participant’s death or Disability or termination of employment by the Company
without Cause or by the Participant for Good Reason, (x) to the extent still
applicable, the Service Condition shall be deemed to be satisfied as of the date
of such Termination of Service and (y)(1) if the Value Condition is satisfied on
or prior to the date of such Termination of Service, the Restricted Shares shall
fully vest as of the date of such Termination of Service and (2) if the Value
Condition is not satisfied on or prior to the date of such Termination of
Service, the Restricted Shares shall vest when and only if the Value Condition
is satisfied.

 

(ii)                                  Any Other Termination of Service.  In the
event of the Participant’s Termination of Service at any time prior to the
Service Vesting Date for any reason (other than due to the Participant’s death
or Disability or termination by the Company without Cause or by the Participant
for Good Reason), the Restricted Shares shall be forfeited in their entirety as
of the date of such termination without any payment to the Participant, except
that the Participant shall retain and shall fully vest in one thousand (1,000)
Restricted Shares when and only if the Value Condition is satisfied.

 

Notwithstanding the foregoing, in the event of the Participant’s Termination of
Service other than by the Company for Cause, the Committee may, in its sole
discretion, accelerate the vesting or waive any term or condition of this
Agreement, subject to such terms and conditions as the Committee deems
appropriate, with respect to all or a portion of the Restricted Shares.

 

(b)         Change in Control.

 

a.              If a Change in Control occurs before the Service Vesting Date
(regardless of whether the Value Condition has been satisfied), the Restricted
Shares shall fully vest as of the date of such Change in Control; provided that
if prior to the date of such Change in Control, the Company or the acquirer
requests in writing that the Participant continue to provide services to the
Company (or the successor or surviving entity) for a specified period not to
exceed 12 months after such Change in Control, the Restricted Shares shall vest
as of the earliest of (x) the last day of such requested period, (y) the Service
Vesting Date or (z) the date, if any, of the Participant’s Termination of
Service by the Company (or the successor or surviving entity) without Cause, by
the Participant for Good Reason or due to the Participant’s death or Disability
(such earliest date, the “Change in Control Vesting Date”).  The Restricted
Shares shall be forfeited in their entirety, except for those restricted shares
not subject to forfeiture pursuant to Section 4.04 of the Employment Agreement,
without any payment to the Participant upon his or her Termination of Service by
the Company (or the successor or surviving entity) for Cause or by the
Participant without Good Reason at any time prior to the Change in Control
Vesting Date. 

 

5

--------------------------------------------------------------------------------


 

b.              If a Change in Control occurs on or after the Service Vesting
Date (regardless of whether the Value Condition has been satisfied), the
Restricted Shares shall fully vest as of the date of such Change in Control.

 

(c)          Effect of Vesting.  Subject to the provisions of this Agreement,
upon the vesting of Restricted Shares, the restrictions under this Award with
respect to such Shares shall lapse, and subject to any applicable Lock Up
Agreement or requirement to comply with non-competition covenants, such Shares
shall be fully assignable, saleable and transferable by the Participant, and the
Company shall deliver such Shares, along with any dividends and other
distributions that were paid with respect to such Shares but withheld pending
vesting, to the Participant.  Subject to any applicable Lock Up Agreement or
requirement to comply with non-competition covenants, such Shares shall be
delivered by transfer to the Depository Trust Company for the benefit of the
Participant or by delivery of a stock certificate registered in the
Participant’s name.

 

(d)         Effect of Breaching Restrictive Covenants.  Notwithstanding anything
to the contrary in this Agreement, if at any time while the Award remains
outstanding, the Participant breaches the Restrictive Covenants (as defined in
Section 4(a) of this Agreement), the Restricted Shares shall be forfeited in
their entirety, except for those Restricted Shares not subject to forfeiture
pursuant to Section 4.04 of the Employment Agreement.

 

Section 4. Incorporation of Restrictive Covenants Set Forth in Employment
Agreement

 

(a)         Incorporation by Reference. Company and Employee agree that the
restrictive covenants set forth in Articles 11, 12, 13, 14, and 15 (“Restrictive
Covenants”) and Section 4.04 of the Employment Agreement by and between the
Company and Employee, dated November 3, 2014, are incorporated by reference
herein as if they were part of this Agreement and set forth in it.

 

(b)         Agreement is Ancillary to the Employment Agreement. The Parties
acknowledge and agree that this Agreement is ancillary to the Employment
Agreement, which the Parties are entering into at the same time.

 

(c)          Covenants are Reasonable and Related to the Company’s Business
Interests. The Parties agree that the Restrictive Covenants are reasonable under
the circumstances, necessary to protect the Company’s business interests,
goodwill, confidential information, and other business assets the Restrictive
Covenants are intended to protect, and that any breach of such Restrictive
Covenants would cause irreparable injury and harm to the Company.  Employee
understands that the Restrictive Covenants may limit Employee’s ability to
engage in certain businesses anywhere in the United States and outside of the
United States during the Non-Compete Period, as defined in the Employment
Agreement and whose definition is incorporated by reference herein, but
acknowledges that Employee will receive sufficiently high remuneration and other
benefits from the Company to justify such restrictions, and that Employee
knowingly

 

6

--------------------------------------------------------------------------------


 

and voluntarily chooses to accept such limitations.  Further, Employee
acknowledges that his skills are such that he can be gainfully employed in
non-competitive employment, and that the Restrictive Covenants will not prevent
Employee from earning a living.  Nevertheless, in the event the terms of
Section 4 or the Restrictive Covenants shall be determined by any court of
competent jurisdiction or arbitrator to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area,
or by reason of their being too extensive in any other respect, they will be
interpreted to extend only over the maximum period of time for which they may be
enforceable, over the maximum geographical area as to which they may be
enforceable, or to the maximum extent in all other respects as to which they may
be enforceable, all as determined by such court or arbitrator in such action.

 

(d)         Consideration is Reasonably Related to Interests Worthy of
Protection. The Parties acknowledge and agree that Employee has had access to,
and shall continue to have access to, the Company’s non-public, confidential,
and proprietary information, as access to such information is essential to the
performance of Employee’s duties for the Company. Employee acknowledges and
agrees that Employee t is not otherwise entitled to the granting of the shares
set forth in this Agreement, and that these shares provide Employee an interest
in the Company that Employee would not otherwise have but for his agreement to
the Restrictive Covenants. Employee also agrees that the shares are good and
valuable consideration, which are intended to, and do, protect the Company’s
interests, and are reasonably related to the same. The Parties further
acknowledge and agree that the Company has expended many resources, including
time and money, in developing its confidential and proprietary information and
goodwill, and that the consideration and promises made herein, and in the
Employment Agreement, are reasonably related to the protection of those
interests, and also Employee’s and the Company’s interest in the short and
long-term growth of the Company and in Employee’s continued development and
growth. Employee and the Company acknowledge and agree that said interests
provide the Company a competitive advantage in the market place and that those
interests are worthy of protection.  Employee acknowledges that but for
Employee’s agreement to the Restrictive Covenants, Employee would not continue
to receive access to the Company’s non-public, confidential, and proprietary
information, or be granted the shares, as set forth in this Agreement.

 

(e)          Reasonableness of Time, Scope, and Geography.  Employee hereby
represents to the Company that he has read and understands, and agrees to be
bound by, the terms of the Restrictive Covenants and Section 4.  Employee
acknowledges that the geographic scope and duration of the Restrictive Covenants
are the result of arm’s-length bargaining and are fair and reasonable in light
of i) the nature and wide geographic scope of the Company’s operations of, and
in, the business, as defined in the Employment Agreement and whose definition is
incorporated by reference herein, ii) Employee’s level of control over and
contact with the Company’s operations of, and in, the Business in all locales in
which it is conducted, iii) the geographic breadth in which the Company conducts
the Business, and iv) the amount of consideration (including confidential
information and trade secrets) that Employee is receiving from the

 

7

--------------------------------------------------------------------------------

 

Company. In consideration of the Company’s promises herein, during the
Non-Compete Period, Employee promises to disclose to the Company any employment,
consulting, or other service relationship that Employee enters into after the
termination of Employee’s employment with the Company for any reason.  Such
disclosure shall be made within seven business days after Employee enters into
such employment, consulting or other service relationship.  Employee expressly
consents to and authorizes the Company to disclose both the existence and terms
of this Agreement to any future employer or recipient of Employee’s services and
to take any steps the Company deems necessary to enforce this Agreement.

 

(f)           Injunctive Relief.  Employee acknowledges and agrees that a breach
of the Restrictive Covenants will cause irreparable damage to the Company and
its Affiliates, as defined in the Employment Agreement and whose definition is
incorporated by reference herein, and their goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, Employee agrees that in the
event of a breach of any of the Restrictive Covenants, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to equitable and injunctive relief. Employee and the Company agree that while
any dispute or controversy arising under, or in connection with, the Employment
Agreement, including a breach of the Restrictive Covenants, shall be settled
exclusively by arbitration, conducted before an arbitrator in Houston, Texas in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect, the Company shall be
entitled to seek a restraining order, injunction, or other equitable relief, and
expedited discovery necessary for the proceedings to obtain said equitable or
injunctive relief, in order to prevent or cease any violation or continuation of
any violation of the provisions of the Restrictive Covenants.  Employee consents
that such restraining order or injunction may be granted without requiring the
Company to post a bond larger than $500. Employee also agrees that waiver shall
not be a defense to the Company’s invocation of the Employment Agreement’s
arbitration clause subsequent to any proceeding to obtain the equitable or
injunctive relief described under Section 4 and in the Employment Agreement.
Further, for purposes of obtaining said equitable or injunctive relief, Employee
consents to the personal jurisdiction and venue of any Texas State court or
United States Court located in Harris County, Texas.

 

(g)          Choice of Law, Jurisdiction, Venue for Suits to Enforce Restrictive
Covenants. The Restrictive Covenants and only Section 4 of this Agreement shall
be governed by, and construed in accordance with the laws of the State of
Texas.  With respect to any claim or dispute related to or arising under, or in
relation to, the Restrictive Covenants and Section 4, including, but not limited
to, suits seeking equitable and injunctive relief described in the Employment
Agreement, Employee and the Company hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Harris
County, Texas.

 

8

--------------------------------------------------------------------------------


 

Section 5.  Miscellaneous Provisions.

 

(a)         Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

 

If to the Company, to:

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas 77024

Attention: General Counsel

Facsimile: 713-579-9184

 

If to the Participant, to the address that the Participant most recently
provided to the Company, or

 

To such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)         Entire Agreement.  This Agreement, the Plan, and any other
agreements referred to herein and therein and any schedules, exhibits and other
documents referred to herein or therein, constitute the entire agreement and
understanding between the parties in respect of the subject matter hereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, between the parties with respect to the subject matter hereof.

 

(c)          Amendment; Waiver.  No amendment or modification of any provision
of this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify the
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement.  No waiver of any breach
or condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.  Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d)         Assignment.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.

 

9

--------------------------------------------------------------------------------


 

(e)          Successors and Assigns; No Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

(f)           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(g)          Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Restricted Shares pursuant
to the provisions of this Agreement.

 

(h)         Plan.  The Participant acknowledges and understands that material
definitions and provisions concerning the Restricted Shares and the
Participant’s rights and obligations with respect thereto are set forth in the
Plan.  The Participant has read carefully, and understands, the provisions of
the Plan.

 

(i)             Governing Law.  The Agreement, except for Section 4 which shall
be governed by the law of the State of Texas, shall be governed by the laws of
the State of Delaware, without application of the conflicts of law principles
thereof.

 

(j)            Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates), except any suit, action or proceeding seeking
to enforce Section 4 or the Restrictive Covenants, shall be brought in the
Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum, except for suits seeking to enforce Section 4 or the
Restrictive Covenants.  Process in any such suit, action or proceeding may be
served on each party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 5(a) shall
be deemed effective service of process on such party.

 

10

--------------------------------------------------------------------------------


 

(k)         Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(l)             WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

[Full Name]

 

11

--------------------------------------------------------------------------------


 

Attachment B

 

SECTION 83(b) ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)     The taxpayer performing the services is:

 

Name:

 

Address:

 

Social Security Number:

 

 

(2)     The property with respect to which the election is being made is
                    shares (the “Restricted Shares”) of common stock, par value
$.01 per share, of Cobalt International Energy, Inc. (the “Company”)

 

(3)     The Restricted Shares were transferred
on                                                    .

 

(4)     The taxable year in which the election is being made is the calendar
year                  .

 

(5)     The Restricted Shares are not transferable and are subject to a
substantial risk of forfeiture within the meaning of Section 83(c)(1) of the
Internal Revenue Code until and unless specified conditions are satisfied or a
specified event occurs, in each case as set forth in the Company’s Long Term
Incentive Plan and the Restricted Stock Award Agreement pursuant to which the
Restricted Shares were issued.

 

(6)     The fair market value of the Restricted Shares at the time of transfer
(determined without regard to any restriction other than a restriction which by
its terms will never lapse) is $                 per share.

 

(7)     The amount paid by the taxpayer for the Restricted Shares is
$                 per share.

 

(8)     A copy of this statement has been furnished to the Company, for whom the
taxpayer will be performing services underlying the transfer of the Restricted
Shares.

 

(9)     This statement is executed
on                                           .

 

 

 

 

Spouse (if any)

Taxpayer

 

This statement must be filed with the Internal Revenue Service Center with which
you filed your last U.S. federal income tax return within 30 days after the
grant date of the Restricted Stock Award Agreement.  This filing should be made
by registered or certified mail, return receipt requested.  You are also
required to (i) deliver a copy of this statement to the Company and (ii) attach
a copy of this statement to your federal income tax return for the taxable year
that includes the grant date (and may also be required to attach a copy of this
statement to your state income tax return for such year).  You should also
retain a copy of this statement for your records.

 

12

--------------------------------------------------------------------------------
